
	
		II
		110th CONGRESS
		2d Session
		S. 3725
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2008
			Ms. Stabenow (for
			 herself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote economic recovery through green jobs and
		  infrastructure, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Green Jobs and Infrastructure Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Clean technology manufacturing incentive
				program
					Sec. 101. Clean technology manufacturing incentive
				program.
					TITLE II—High-performance building block grants
					Sec. 201. High-performance building block grants.
					TITLE III—Green energy jobs
					Sec. 301. Clean Energy Service Corps.
					Sec. 302. Green jobs.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		IClean technology
			 manufacturing incentive program
			101.Clean
			 technology manufacturing incentive program
				(a)LoansThe
			 Secretary shall provide loans to manufacturers to help finance the cost
			 of—
					(1)reequipping,
			 expanding, or establishing (including applicable engineering costs) a
			 manufacturing facility in the United States to produce clean technology
			 products and the significant component parts of those products,
			 including—
						(A)wind
			 turbines;
						(B)solar energy
			 products;
						(C)fuel
			 cells;
						(D)advanced
			 batteries and storage devices;
						(E)biomass
			 engines;
						(F)geothermal
			 equipment;
						(G)ocean energy
			 equipment;
						(H)carbon capture
			 and storage;
						(I)energy efficiency
			 products, including appliances and products that are used to increase energy
			 efficiency by at least 30 percent over a baseline product (and significant
			 components of the appliances and products), subject to the condition that the
			 parts shall be integral to the overall efficiency of the end product;
			 and
						(J)products for
			 retrofitting a manufacturing facility to improve industrial processes and
			 create greater energy efficiency through the use of technologies,
			 including—
							(i)combined heat and
			 power systems;
							(ii)natural gas
			 pressure recovery;
							(iii)advanced
			 cogeneration;
							(iv)gasification;
							(v)anaerobic
			 digestion; and
							(vi)landfill gas
			 recovery; and
							(2)improving the
			 energy-efficiency of the industrial processes of the manufacturers other than
			 through the production of products and component parts described in paragraph
			 (1)(J).
					(b)Period of
			 availabilityA loan under subsection (a) shall apply to—
					(1)facilities and
			 equipment placed in service before December 30, 2012; and
					(2)clean technology
			 retooling costs, retrofitting costs, worker training costs, and other costs
			 described in subsection (a) incurred during the period beginning on the date of
			 enactment of this Act and ending on December 30, 2020.
					(c)Direct loan
			 program
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, subject to the availability of appropriated funds, the Secretary shall
			 carry out a program to provide a total of not more than $50,000,000,000 in
			 loans to eligible individuals and entities (as determined by the Secretary) for
			 the costs of activities described in subsection (a).
					(2)ApplicationAn
			 applicant for a loan under this section shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require, including a written assurance that the wages and
			 benefits that will be provided to each individual that is employed by the
			 applicant (including a contractor or subcontractor) in carrying out activities
			 described in subsection (a) are at least equal to the average in the area, as
			 determined by the Secretary.
					(3)Selection of
			 eligible projectsThe Secretary shall select eligible projects to
			 receive loans under this subsection in cases in which, as determined by the
			 Secretary, the loan recipient—
						(A)has a viable
			 market for the product or component described in subsection (a);
						(B)will provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively;
						(C)will provide such
			 information as the Secretary may request to demonstrate that the qualified
			 investment will preserve or create jobs; and
						(D)has met such
			 other criteria as may be established and published by the Secretary.
						(4)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
						(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
						(B)shall have a term
			 equal to the lesser of—
							(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; and
							(ii)25
			 years;
							(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary;
						(D)shall be made by
			 the Federal Financing Bank; and
						(E)shall be repaid
			 in full if the loan recipient moves production of activities described in
			 subsection (a) outside of the United States during the term of the loan.
						(5)FeesAdministrative
			 costs shall be no more than $100,000 or 10 basis point of the loan.
					(d)PriorityIn
			 making loans to manufacturers under this section, the Secretary—
					(1)shall give
			 priority to those facilities that are located in regions with the highest
			 unemployment rates; and
					(2)may provide
			 awards or loan to facilities that are idle.
					(e)Manufacturing
			 Extension Partnership programIn carrying out this section, the
			 Secretary shall coordinate with the Secretary of Commerce in carrying out the
			 Manufacturing Extension Partnership program established under sections 25 and
			 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k,
			 278l).
				(f)Funding
					(1)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after the date of enactment of this Act, on October 1, 2009, and
			 on each October 1 thereafter through October 1, 2012, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary for the cost of loans and loan guarantees to carry
			 out this section such sums as are necessary to provide the amount of loans
			 authorized under subsection (c)(1), to remain available until expended.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
					IIHigh-performance
			 building block grants
			201.High-performance
			 building block grants
				(a)In
			 generalTitle V of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1655) is
			 amended by adding at the end the following:
					
						FHigh-performance
				building block grants
							551.DefinitionsIn this subtitle:
								(1)Eligible
				entityThe term eligible entity means—
									(A)an eligible unit
				of local government;
									(B)an Indian tribe
				or Native Hawaiian community;
									(C)a utility system;
				or
									(D)a public-private
				partnership.
									(2)Eligible unit
				of local governmentThe term eligible unit of local
				government means any political subdivision of a State.
								(3)Energy-efficient;
				energy efficiencyThe terms energy-efficient and
				energy efficiency with respect to a building, facility, process,
				or other activity, mean that the building, facility, process, or other activity
				uses technology or practices to reduce energy use by at least 20
				percent.
								(4)High-performance
				buildingThe term high-performance building means
				the construction or retrofitting of a facility in a manner that achieves energy
				efficiency through—
									(A)an energy
				efficiency retrofitting activity; or
									(B)the installation
				and use of a renewable energy technology.
									(5)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
								(6)ProgramThe
				term program means the High-Performance Building Block Grant
				Program established under section 552(a).
								(7)StateThe
				term State means—
									(A)a State;
									(B)the District of
				Columbia;
									(C)the Commonwealth
				of Puerto Rico; and
									(D)any other
				territory or possession of the United States.
									(8)Utility
				systemThe term utility system has the meaning given
				the term in section 2688(i) of title 10, United States Code.
								552.High-performance
				building block grant program
								(a)EstablishmentThe
				Secretary shall establish a program, to be known as the High-Performance
				Building Block Grant Program, under which the Secretary shall provide
				grants, on a competitive basis, to eligible entities in accordance with this
				subtitle.
								(b)PurposeThe
				purpose of the program shall be to assist eligible entities in implementing
				large-scale, multi-building residential and commercial projects to improve and
				provide high-performance building, green building, and renewable energy
				services and financing to homeowners and small businesses.
								(c)PriorityIn
				carrying out this section, the Secretary shall give priority for grants to
				projects that—
									(1)include a cost
				recovery mechanism (such as on-bill financing);
									(2)use certified
				contractors; and
									(3)use products
				produced domestically.
									553.Use of
				fundsAn eligible entity may
				use a grant received under this subtitle to carry out activities to achieve the
				purposes of the program, including—
								(1)development and
				implementation of a high-performance building strategy under section
				554(b);
								(2)coordination with
				other Federal or State programs to develop and implement that strategy;
								(3)retaining
				technical consultant services to assist the eligible entity in the development
				of such a strategy, including—
									(A)formulation of
				high-performance building goals;
									(B)identification of
				strategies to achieve those goals—
										(i)through efforts
				to increase high-performance building; and
										(ii)by encouraging
				behavioral changes among the population served by the eligible entity;
										(C)development of
				methods to measure progress in achieving the goals;
									(D)development and
				publication of annual reports to the population served by the eligible entity
				describing—
										(i)the strategies
				and goals; and
										(ii)the progress
				made in achieving the strategies and goals during the preceding calendar year;
				and
										(E)other services to
				assist in the implementation of the high-performance building strategy;
									(4)conducting
				residential and commercial building energy audits;
								(5)establishment of
				cost recovery systems and other financial incentive programs for
				high-performance building improvements;
								(6)the provision of
				grants to nonprofit organizations and governmental agencies for the purpose of
				performing high-performance building retrofits;
								(7)development and
				implementation of high-performance building programs for buildings and
				facilities within the jurisdiction of the eligible entity, including—
									(A)retrofitting;
									(B)design and
				operation of the programs;
									(C)identifying the
				most effective methods for achieving maximum participation and efficiency
				rates;
									(D)public
				education;
									(E)measurement and
				verification protocols; and
									(F)identification of
				smart energy efficient technologies;
									(8)application and
				implementation of energy distribution technologies that significantly increase
				high-performance building, including—
									(A)distributed
				resources; and
									(B)district heating
				and cooling systems;
									(9)activities to
				increase participation and efficiency rates for material conservation programs,
				including source reduction, recycling, and recycled content procurement
				programs that lead to increases in high-performance building;
								(10)coordination of
				or cooperation with programs to train workers to participate in projects
				involving high-performance buildings;
								(11)development,
				implementation, and installation on or in any private building within the
				jurisdiction of the eligible entity of onsite renewable energy technology that
				generates electricity from renewable resources, including—
									(A)solar
				energy;
									(B)wind
				energy;
									(C)fuel
				cells;
									(D)biomass;
				and
									(E)geothermal
				energy; and
									(12)any other
				appropriate activity, as determined by the Secretary, in consultation
				with—
									(A)the Administrator
				of the Environmental Protection Agency;
									(B)the Secretary of
				Transportation;
									(C)the Secretary of
				Housing and Urban Development; and
									(D)the Secretary of
				Labor.
									554.Requirements
				for grants
								(a)ApplicationsTo
				be eligible to receive a grant under this subtitle, an eligible entity shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(b)Strategy
									(1)Proposed
				strategy
										(A)In
				generalBefore receiving a grant under this subtitle, an eligible
				entity shall submit to the Secretary a proposed high-performance building
				strategy in accordance with this paragraph.
										(B)InclusionsThe
				proposed strategy under subparagraph (A) shall include—
											(i)a
				description of the goals of the eligible entity, in accordance with the
				purposes of this subtitle, for increased high-performance building in the
				jurisdiction of the eligible entity; and
											(ii)a plan for the
				use of the grant to assist the eligible entity in achieving those goals, in
				accordance with section 553.
											(C)RequirementsIn
				developing the strategy under subparagraph (A), an eligible entity
				shall—
											(i)take into account
				any plans for the use of funds by adjacent eligible entities that receive
				grants under the program; and
											(ii)coordinate and
				share information with the State in which the eligible entity is located
				regarding activities carried out using the grant to maximize the
				high-performance building benefits under this subtitle.
											(2)Approval by
				Secretary
										(A)In
				generalThe Secretary shall approve or disapprove a proposed
				strategy under paragraph (1) by not later than 120 days after the date of
				submission of the proposed strategy.
										(B)DisapprovalIf
				the Secretary disapproves a proposed strategy under subparagraph (A)—
											(i)the Secretary
				shall provide to the eligible entity the reasons for the disapproval;
				and
											(ii)the eligible
				entity may revise and resubmit the proposed strategy as many times as necessary
				until the Secretary approves a proposed strategy.
											(C)RequirementThe
				Secretary shall not provide to an eligible entity any grant under the program
				until a proposed strategy of the eligible entity is approved by the Secretary
				under this paragraph.
										(3)Limitations on
				use of fundsOf amounts provided to an eligible entity under the
				program, the eligible entity may use—
										(A)10 percent for
				administrative expenses, excluding the cost of meeting the reporting
				requirements of this subtitle; and
										(B)any amount for
				the establishment of revolving loan funds to carry out activities described in
				section 553.
										(4)Annual
				reportNot later than 2 years after the date on which funds are
				initially provided to an eligible entity under the program, and annually
				thereafter, the eligible entity shall submit to the Secretary a report
				describing—
										(A)the status of
				development and implementation of the high-performance building strategy of the
				eligible entity;
										(B)as practicable,
				an assessment of high-performance building gains within the jurisdiction of the
				eligible entity; and
										(C)as practicable,
				an assessment of job training strategies and job creation relating to the
				high-performance building strategy of the eligible entity.
										(c)Construction
				requirement
									(1)In
				generalTo be eligible to receive a grant under the program, each
				eligible entity shall submit to the Secretary a written assurance that all
				laborers and mechanics employed by any contractor or subcontractor of the
				eligible entity during any construction, alteration, or repair activity funded,
				in whole or in part, by the grant shall be paid wages at rates not less than
				the prevailing wages for similar construction activities in the locality, as
				determined by the Secretary of Labor, in accordance with sections 3141 through
				3144, 3146, and 3147 of title 40, United States Code.
									(2)Secretary of
				laborWith respect to the labor standards referred to in
				paragraph (1), the Secretary of Labor shall have the authority and functions
				described in—
										(A)Reorganization
				Plan Numbered 14 of 1950 (5 U.S.C. 903 note); and
										(B)section 3145 of
				title 40, United States Code.
										(d)PriorityIn
				providing grants under this subtitle, the Secretary shall give priority to
				eligible entities—
									(1)that plan to
				carry out projects that would result in significant high-performance building
				improvements and retrofits on a large scale; and
									(2)in regions with
				higher rates of unemployment and housing foreclosures.
									555.Review and
				evaluation
								(a)In
				generalThe Secretary may review and evaluate the performance of
				any eligible entity that receives a grant under the program, including by
				conducting an audit, as the Secretary determines to be appropriate.
								(b)Withholding of
				fundsThe Secretary may withhold from an eligible entity any
				portion of a grant to be provided to the eligible entity under the program if
				the Secretary determines that the eligible entity has failed to achieve
				compliance with—
									(1)any applicable
				guideline or regulation of the Secretary relating to the program, including the
				misuse or misappropriation of funds provided under the program; or
									(2)the
				high-performance building strategy of the eligible entity.
									556.Funding
								(a)Mandatory
				funding
									(1)In
				generalNot later than 30 days after the date of enactment of
				this subtitle, out of any funds in the Treasury not otherwise appropriated, the
				Secretary of the Treasury shall transfer to the Secretary to carry out this
				section $1,000,000,000 to remain available until expended.
									(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
				
									(b)Discretionary
				fundingThere is authorized to be appropriated to carry out this
				subtitle $1,000,000,000 for each of fiscal years 2010 through 2013.
								(c)Maintenance of
				fundingThe funding provided under this subtitle shall supplement
				(and not supplant) other Federal funding provided under—
									(1)a State energy
				conservation plan established under part D of title III of the
				Energy Policy and Conservation Act
				(42 U.S.C. 6321 et seq.); or
									(2)the
				Weatherization Assistance Program for Low-Income Persons established under part
				A of title IV of the Energy Conservation and
				Production Act (42 U.S.C. 6861 et
				seq.).
									.
				(b)Conforming
			 amendmentThe table of contents of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17001 note) is amended by adding at the end of
			 the items relating to title V the following:
					
						
							Subtitle F—High-performance building block grants
							Sec. 551. Definitions.
							Sec. 552. High-performance building block grant
				program.
							Sec. 553. Use of funds.
							Sec. 554. Requirements for grants.
							Sec. 555. Review and evaluation.
							Sec. 556.
				Funding.
						
						.
				IIIGreen energy
			 jobs
			301.Clean Energy
			 Service CorpsSection 122(a)
			 of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)) is
			 amended—
				(1)by redesignating
			 paragraph (15) as paragraph (16); and
				(2)by inserting after paragraph (14) the
			 following:
					
						(15)A Clean Energy
				Service Corps program in which—
							(A)participants—
								(i)encourage or
				promote clean energy technologies; or
								(ii)enable
				communities and nonprofit organizations to assist business owners and
				households in matters relating to clean energy technologies, and in becoming
				more energy efficient; and
								(B)priority is
				provided for programs that enroll corps participants who will be trained for
				careers that promote a sustainable
				economy.
							.
				302.Green
			 jobsSection 171(e)(8) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2916(e)(8)) is amended—
				(1)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively,
			 and indenting appropriately; and
				(2)by striking (8) and all that
			 follows through of which— and inserting the following:
					
						(8)Funding
							(A)Mandatory
				funding
								(i)In
				generalNot later than 30 days after the date of enactment of the
				Green Jobs and Infrastructure Act of
				2008, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this subsection $250,000,000, to remain available until
				expended.
								(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				clause (i), without further appropriation.
								(B)Discretionary
				fundingIn addition to the amount made available under
				subparagraph (A), there is authorized to be appropriated to carry out this
				subsection $125,000,000 for each fiscal year.
							(C)AllocationOf
				the amount available under subparagraph (A) or (B) for a fiscal
				year—
							.
				
